Exhibit 10.10

THE LUBRIZOL CORPORATION

2005 EXCESS DEFINED CONTRIBUTION PLAN

(As Amended November 9, 2010)

The Lubrizol Corporation hereby establishes, effective as of January 1, 2005 and
amended and restated as of January 1, 2008, The Lubrizol Corporation 2005 Excess
Defined Contribution Plan (the “Plan”) for the purpose of supplementing the
benefits of certain employees, as permitted by Section 3(36) of the Employee
Retirement Income Security Act of 1974 and providing deferred compensation
benefits to a select group of management and highly compensated employees.

ARTICLE I

DEFINITIONS

1.1 Definitions. For the purposes hereof, the following words and phrases shall
have the meanings indicated, unless a different meaning is plainly required by
the context:

(a) Beneficiary. The term “Beneficiary” shall mean the person or persons who
shall be designated by a Participant to receive distribution of such
Participant’s interest under the Plan in the event such Participant dies before
full distribution of his interest.

(b) Code. The term “Code” shall mean the Internal Revenue Code as amended from
time to time. Reference to a section of the Code shall include such section and
any comparable section or sections of any future legislation that amends,
supplements, or supersedes such section.

(c) Company. The term “Company” shall mean The Lubrizol Corporation, an Ohio
corporation, its corporate successors and the surviving corporation resulting
from any merger of The Lubrizol Corporation with any other corporation or
corporations, and any subsidiaries of The Lubrizol Corporation which adopt the
Plan.

(d) Executive Council Deferred Compensation Plan. The term “Executive Council
Deferred Compensation Plan” shall mean The Lubrizol Corporation 2005 Executive
Council Deferred Compensation Plan, as shall be in effect on the date of the
Participant’s retirement, death, or other termination of employment.

(e) Fund. The term “Fund” shall mean each separate investment fund established
and maintained under the Trust Agreement.

(f) Lubrizol Deferred Compensation Plan. The term “Lubrizol Deferred
Compensation Plan” shall mean The Lubrizol Corporation 2005 Deferred
Compensation Plan for Officers or, effective January 1, 2006, The Lubrizol
Corporation Senior Management Deferred Compensation Plan, as shall be in effect
on the date of the Participant’s retirement, death, or other termination of
employment.

(g) Participant. The term “Participant” shall mean any person employed by the
Company who is designated by the Board of Directors as an officer for the
purposes of Section 16 of the Securities Exchange Act of 1934, or whose benefits
under the Profit-Sharing Plan, or effective January 1, 2010, Age-Weighted Plan
are limited by the application of Section 401(a)(17) of the Internal Revenue
Code of 1986, as amended, or, effective January 1, 2006, who participates in the
Lubrizol Deferred Compensation Plan.



--------------------------------------------------------------------------------

(h) Plan. The term “Plan” shall mean the excess defined contribution retirement
plan as set forth herein, together with all amendments hereto, which Plan shall
be called “The Lubrizol Corporation Excess Defined Contribution Plan.”

(i) Plan Year. The term “Plan Year” shall mean the calendar year.

(j) Profit-Sharing Plan. The term “Profit-Sharing Plan” shall mean The Lubrizol
Corporation Employees’ Profit-Sharing Plan and Savings Plan as the same shall be
in effect on the date of a Participant’s retirement, death, or other termination
of employment.

(k) Supplemental Company Contributions. The term “Supplemental Company
Contributions” shall mean the contributions made by the Company under the Plan
in accordance with the provisions of Section 2.2.

(l) Trust Agreement. The term “Trust Agreement” shall mean The Lubrizol
Corporation Excess Defined Contribution Plan Trust Agreement.

(m) Trust Assets. The term “Trust Assets” shall mean all property held by the
Trustee pursuant to the Trust Agreement.

(n) Trustee. The term “Trustee” shall mean the trustee of The Lubrizol
Corporation Excess Defined Contribution Trust.

(o) Valuation Date. The term “Valuation Date” shall mean the last day of each
Plan Year and any other date as may be agreed upon by the Company and the
Trustee.

(p) Separate Accounts. The term “Separate Accounts” shall mean each account
established on behalf of a Participant under the Plan and credited with
Supplemental Company Contributions in accordance with the provisions of
Section 2.3.

(q) Supplemental Matching Contributions. The term “Supplemental Matching
Contributions” shall mean the contributions made by the Company under the Plan
in accordance with the provisions of Section 2.3.

(r) Change in Control. The term “Change in Control” shall mean the occurrence of
any of the following events:

(i) The date that any one person, or more than one person acting as a group,
acquires ownership of stock of the Company that, together with the stock held by
such person or group, constitutes more than 50 percent of the total fair market
value or total voting power of the stock of the Company.

(ii) The date any person, or more than one person acting as a group, acquires
(or has acquired during the 12-month period ending on the date of the most
recent acquisition by such person or persons) ownership of stock of the Company
possessing 30% or more of the total voting power of the stock of the Company.

 

2



--------------------------------------------------------------------------------

(iii) The date a majority of members of the Company’s board of directors is
replaced during any 12-month period by directors whose appointment or election
is not endorsed by a majority of the members of the Company’s board of directors
before the date of the appointment or election.

(iv) The date that any one person, or more than one person acting as a group,
acquires (or has acquired during the 12-month period ending on the date of the
most recent acquisition by such person or persons) assets from the Company that
have a total gross fair market value equal to or more than 40% of the total
gross fair market value of all of the assets of the Company immediately before
the acquisition or acquisitions.

(s) Age-Weighted Plan. Effective January 1, 2010, the term “Age-Weighted Plan”
shall mean The Lubrizol Corporation Age-Weighted Defined Contribution Plan as
the same shall be in effect on the date of a Participant’s retirement, death or
other termination of employment.

1.2 Additional Definitions. All other words and phrases used herein shall have
the meanings given them in the Profit-Sharing Plan, unless a different meaning
is clearly required by the context.

ARTICLE II

SUPPLEMENTAL CONTRIBUTIONS

2.1 Eligibility. A Participant whose benefits under the Profit-Sharing Plan, or,
effective January 1, 2010, the Age-Weighted Plan are limited with respect to any
Plan Year by Section 401(a)(17) or 415 of the Code, or who participated in the
Lubrizol Deferred Compensation Plan or the Executive Council Deferred
Compensation Plan, shall be eligible to have contributions made with respect to
him under the Plan in accordance with the provisions of this Article II.

2.2 Supplemental Company Contributions. In the event that the Company’s profit
sharing contributions under the Profit-Sharing Plan or, effective January 1,
2010, the Age-Weighted Plan with respect to a Participant are limited for any
Plan Year due to the provisions of Section 401(a)(17) or 415 of the Code, or due
to the Participant’s participation in the Lubrizol Deferred Compensation Plan or
the Executive Council Deferred Compensation Plan, the amounts by which such
contributions are limited shall be credited under the Plan by the Company and
shall be designated as Supplemental Company Contributions.

2.3 Supplemental Matching Contributions. In the event that Company Matching
Contributions under the Profit-Sharing Plan are limited for any Plan Year due to
the Participant’s participation in the Lubrizol Corporation Deferred
Compensation Plan or the Executive Council Deferred Compensation Plan, the
amounts by which such contributions are limited shall be credited under the Plan
by the Company and shall be designated as Supplemental Matching Contributions;
provided, however that the total amount of Supplemental Matching Contributions
hereunder for a Plan Year plus Company Matching Contributions under the
Profit-Sharing Plan for the Plan Year shall not exceed 50 percent of six percent
of the combination of the Participant’s Compensation under the Profit-Sharing
Plan plus the amount of the Participant’s deferrals under the Lubrizol Deferred
Compensation Plan and the Executive Council Deferred Compensation Plan; provided
further, that for purposes of determining the amount of Supplemental Matching
Contributions that may be made hereunder for a Plan Year, the total amount of
the Participant’s Compensation under the Profit-Sharing Plan for a Plan

 

3



--------------------------------------------------------------------------------

Year plus the Participant’s deferrals under the Lubrizol Deferred Compensation
Plan and the Executive Council Deferred Compensation Plan for the Plan Year is
limited to the maximum amount of Compensation that may be taken into account
under the Profit-Sharing Plan for the Plan Year; provided further that
Supplemental Matching Contributions will be made hereunder only if the total of
the Participant’s CODA Contributions plus Supplemental Contributions under the
Profit-Sharing Plan has met or exceeded the maximum allowed as CODA
Contributions under the Profit-Sharing Plan for the Plan Year.

2.4 Allocation of Contributions. Supplemental Company Contributions and
Supplemental Matching Contributions shall be allocated among the Separate
Accounts of the Participants on whose behalf such contributions are made.

2.5 Administration of Separate Accounts. Each Separate Account to which
contributions under Sections 2.2 and 2.3 are credited and allocated shall be
credited monthly with the net monthly increase (decrease) experienced by the
Participant selected investment funds of the Lubrizol Profit-Sharing Plan.

ARTICLE III

DISTRIBUTION

3.1 Vesting. Each Participant shall become 100 percent vested in the value of
his Separate Accounts under this Plan upon the earliest of the following events:
his completing five years of service, his reaching age 55; his death; his
becoming disabled and receiving benefits pursuant to the Company’s long-term
disability plan; or a Change in Control.

3.2 Distribution. Each Participant who separates from service with the Company
and its related corporations shall receive payment of his Separate Account in
the standard form of payment of a single lump-sum payment payable within 60 days
following the later of six months following the separation from service or the
beginning of the calendar year following the calendar year in which Participant
separated from service.

3.3 Distribution in the Event of Death. In the event of the death of a
Participant after commencement of benefits but prior to distribution in full of
his interest under the Plan, his Beneficiary shall continue to receive
distribution of such interest following Participant’s death in the same form and
timing as Participant had been receiving at the time of his death. In the event
of death of a Participant prior to making an election for benefits, such
Beneficiary shall receive distribution of such interest in a lump sum payable
within 60 days following Participant’s death. The Beneficiary under this
Section 3.3 shall be the person designated as the Participant’s beneficiary
under the Profit-Sharing Plan. If no Beneficiary survives such Participant or if
no Beneficiary has been designated by such Participant, the estate of such
Participant shall be the Beneficiary and receive distribution thereof. If any
Beneficiary dies after becoming entitled to receive distribution hereunder and
before such distribution is made in full, and if no other person or persons have
been designated to receive the balance of such distribution upon the happening
of such contingency, the estate of such deceased Beneficiary shall become the
Beneficiary as to such balance. Notwithstanding the foregoing, if the
Participant is entitled to a benefit under The Lubrizol Corporation 2005
Officers’ Supplemental Retirement Plan, the benefit paid under this Section 3.3
shall be paid at the same time and in the same form of payment as the benefit
under The Lubrizol Corporation 2005 Officer’s Supplemental Retirement Plan.

3.4 Withholding for Taxes. Any payment made hereunder will be made less any
applicable withholding taxes.

 

4



--------------------------------------------------------------------------------

ARTICLE IV

ADMINISTRATION

4.1 Authority of the Company. The Company shall be responsible for the general
administration of the Plan, for carrying out the provisions hereof, and for
making, or causing the Trust to make, any required supplemental benefit
payments. The Company shall have all such powers as may be necessary to carry
out the provisions of the Plan, including the power to determine all questions
relating to eligibility for and the amount of any supplemental pension benefit
and all questions pertaining to claims for benefits and procedures for claim
review; to resolve all other questions arising under the Plan, including any
questions of construction; and to take such further action as the Company shall
deem advisable in the administration of the Plan. The Company may delegate any
of its powers, authorities, or responsibilities for the operation and
administration of the Plan to any person or committee so designated in writing
by it and may employ such attorneys, agents, and accountants as it may deem
necessary or advisable to assist it in carrying out its duties hereunder. The
actions taken and the decisions made by the Company hereunder shall be final and
binding upon all interested parties.

4.2 Claims Review Procedure. The Company shall notify the person who files a
claim for benefits (hereinafter referred to as the “Claimant”) of the Plan’s
adverse benefit determination within a reasonable period of time, but not later
than 90 days after the receipt of the claim by the Plan, unless the Company
determines that special circumstances require an extension of time for
processing the claim. If the Company determines that special circumstances
require an extension of time for processing is required, written notice of the
extension shall be furnished to the Claimant prior to the termination of the
initial 90-day period. In no event shall such extension exceed a period of 90
days from the end of such initial period. The extension notice shall indicate
the special circumstances requiring an extension of time and the date by which
the Plan expects to render the benefit determination. Whenever the Company
decides for whatever reason to deny, whether in whole or in part, a claim for
benefits filed by any Claimant, the Company shall transmit to the Claimant a
written notice of the Company’s decision, which shall be written in a manner
calculated to be understood by the Claimant and contain a statement of the
specific reasons for the denial of the claim, reference to the specific Plan
provisions on which the determination was based, a description of any additional
material or information necessary for the Claimant to perfect the claim and an
explanation of why such material or information is necessary, a description of
the Plan’s review procedures and the time limits applicable to such procedures,
include a statement of the Claimant’s right to bring civil action under
Section 502(a) ERISA following an adverse benefit determination on review.
Within 60 days of the date on which the Claimant receives such notice, he or his
authorized representative may request that the claim denial be reviewed by
filing with the Company a written request therefor, which request shall contain
the following information:

(a) the date on which the Claimant’s request was filed with the Company;
provided, however, that the date on which the Claimant’s request for review was
in fact filed with the Company shall control in the event that the date of the
actual filing is later than the date stated by the Claimant pursuant to this
paragraph (a);

(b) the specific portions of the denial of his claim which the Claimant requests
the Company to review;

 

5



--------------------------------------------------------------------------------

(c) a statement by the Claimant setting forth the basis upon which he believes
the Company should reverse the Company’s previous denial of his claim for
benefits and accept his claim as made; and

(d) any written comments, documents, records and other information which the
Claimant desires the Company to examine in its consideration of his position as
stated pursuant to paragraph (c).

Claimant shall be provided, upon request and free of charge, reasonable access
to, and copies of, all documents, records, and other information relevant to the
Claimant’s claim for benefits. The review of the claim will take into account
all comments, documents, records and other information submitted by the Claimant
relating to the claim, without regard to whether such information was submitted
or considered in the initial benefit determination. Within no later than 60 days
of the date determined pursuant to paragraph (a) of this Section 4.2, the
Company shall notify Claimant of the Plan’s benefit determination, unless the
Company determines that special circumstances require an extension of time for
processing the claim. If the Company determines that an extension of time for
processing is required, written notice of the extension will be furnished to the
Claimant prior to the termination of the initial 60-day period. In no event
shall such extension exceed a period of 60 days from the end of the initial
period. The extension notice shall indicate the special circumstances requiring
an extension of time and the date by which the Plan expects to render the
determination on review. The Company shall provide the Claimant with a written
notification of the Plan’s benefit determination on review, written in a manner
calculated to be understood by the Claimant, including the reasons and Plan
provisions upon which its decision was based, a statement that the Claimant is
entitled to receive, upon request and free of charge, reasonable access to, and
copies of, all documents, records and other information relevant to the
Claimant’s claim for benefits, and a statement of the Claimant’s right to bring
an action under Section 502(a) of ERISA.

ARTICLE V

AMENDMENT AND TERMINATION

The Company reserves the right to amend or terminate the Plan in whole or in
part at any time and to suspend operation of the Plan, in whole or in part, at
any time, by resolution or written action of its Board of Directors or by action
of a committee to which such authority has been delegated by the Board of
Directors; provided, however, that no amendment shall result in the forfeiture
or reduction of the interest of any Participant or person claiming under or
through any one or more of them pursuant to the Plan; provided, further that,
effective January 1, 2006, notwithstanding Section 3.1, upon a termination of
the Plan each Participant shall be fully vested in his supplemental pension
benefit under this Plan. Any amendment of the Plan shall be in writing and
signed by authorized individuals.

ARTICLE VI

MISCELLANEOUS

6.1 Non-Alienation of Retirement Rights or Benefits. No Participant shall
encumber or dispose of his right to receive any payments hereunder, which
payments or the right thereto are expressly declared to be non-assignable and
non-transferable. If a Participant or Beneficiary attempts to assign, transfer,
alienate or encumber his right to receive any payment under the Plan or permits
the same to be subject to alienation, garnishment, attachment, execution, or
levy of any kind, then thereafter during the life of such Participant or
Beneficiary and also during any period in which any Participant or Beneficiary
is incapable in the judgment of the Company

 

6



--------------------------------------------------------------------------------

of attending to his financial affairs, any payments which the Company is
required to make hereunder may be made, in the discretion of the Company,
directly to such Participant or Beneficiary or to any other person for his use
or benefit or that of his dependents, if any, including any person furnishing
goods or services to or for his use or benefit or the use or benefit of his
dependents, if any. Each such payment may be made without the intervention of a
guardian, the receipt of the payee shall constitute a complete acquittance to
the Company with respect thereto, and the Company shall have no responsibility
for the proper allocation thereof.

6.2 Plan Non-Contractual. Nothing herein contained shall be construed as a
commitment or agreement on the part of any person employed by the Company to
continue his employment with the Company, and nothing herein contained shall be
construed as a commitment on the part of the Company to continue the employment
or the annual rate of compensation of any such person for any period, and all
Participants shall remain subject to discharge to the same extent as if the Plan
had never been established.

6.3 Trust. In order to provide a source of payment for its obligations under the
Plan, the Company has established The Lubrizol Corporation Excess Defined
Contribution Plan Trust.

6.4 Interest of a Participant. Subject to the provisions of the Trust Agreement,
the obligation of the Company under the Plan to provide a Participant or
Beneficiary with supplemental retirement benefits merely constitutes the
unsecured promise of the Company to make payments as provided herein, and no
person shall have any interest in, or a lien or prior claim upon, any property
of the Company.

6.5 Controlling Status. No Participant shall be eligible for a benefit under the
Plan unless such Participant is a Participant on the date of his retirement,
death, or other termination of employment.

6.6 Claims of Other Persons. The provisions of the Plan shall in no event be
construed as giving any person, firm or corporation any legal or equitable right
as against the Company, its officers, employees, or directors, except any such
rights as are specifically provided for in the Plan or are hereafter created in
accordance with the terms and provisions of the Plan.

6.7 Severability. The invalidity or unenforceability of any particular provision
of the Plan shall not affect any other provision hereof, and the Plan shall be
construed in all respects as if such invalid or unenforceable provision were
omitted herefrom.

6.8 Governing Law. The provisions of the Plan shall be governed and construed in
accordance with the laws of the State of Ohio.

6.9. Section 409A. The terms of this Plan will be interpreted as necessary to
comply with the requirements of Section 409A of the Internal Revenue Code of
1986, as amended and the regulations promulgated thereunder.

 

7